DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claims 2 and 13 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claims 2 (lines 2-3) and 13 (lines 2-3), it recites “suspending and maintain session state for the user session during the determination of whether the new set of user credentials is required”.  Paragraph [0074] of specification discloses “unsuspending a session (while maintaining session state) and/or unlocking a resource that is temporarily locked during the determination”, such embodiment is related to unsuspending and maintaining session state during the , whereas the limitation in claims 2 and 13 is related to suspending and maintaining session state. Unsuspending a session (while maintaining session state) is not the same as suspending and maintain session state during the determination.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1:
In line 4, “the computer system” lacks antecedence basis. It is uncertain if this term intent to refer to “system” as cited in claim 1, line 1.

In lines 18 and 19, it recites the phrase “new credentials”. However, prior to this phrase at line 16, it recites “a new set of user credentials”. Thus, it is unclear whether the second recitation of “new credentials” is the same or different from the first recitation of “a new set of user credentials”. 

As per claims 2 and 13 (line# refers to claim 2):
	Line 2, it is uncertain what is meant by “suspending and maintaining session state…during the determination (i.e., it is not clearly indicated how to performing both continued access to the computer resources” and lines 18-19 indicates “upon failing to determine…continuing to provide access to computer resources. Such inconsistent in 9claim limitations render the claim indefinite.

As per claim 9:
Lines 2-3, “the session” lacks antecedence basis. It is uncertain if this term intent to refer to “user session” as cited in claim 1, line 9.

As per claim 12:
Line 6, “the system” lacks antecedence basis. It is uncertain if this term intent to refer to “computing system” as cited in claim 12, line 2.

In lines 17 and 19, it recites the phrase “new credentials”. However, prior to this phrase at lines 13-14, it recites “a new set of user credentials”. Thus, it is unclear whether the second recitation of “new credentials” is the same or different from the first recitation of “a new set of user credentials”. 

As per claims 16-19 (line# refers to claim 16).
	Line 1, it recites “the method of claim”, however, the claim 1 is a system claim. In addition, in claims 16-17, line 1, “the dynamic condition” lacks antecedence basis.

As per claim 20:
Lines 8-9, “the session” lacks antecedence basis. It is uncertain if this term intent to refer to “user session” as cited in claim 20, line 6.

In lines 17 and 18, it recites the phrase “the new credentials”. However, prior to this phrase at lines 13-14, it recites “a new set of user credentials”. Thus, it is unclear whether the second recitation of “the new credentials” is the same or different from the first recitation of “a new set of user credentials”. 

As per claims 3-8, 10-11 and 13-15:
They are system and method claims that depend on claims 1 and 12 above. Therefore, they have same deficiencies as claims 1 and 12 above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 6-9, 16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood et al. (US Patent. 6,609,198 B1).

As per claim 1, Wood teaches A system (Wood, Fig.1) comprising: 
one or more processors (Wood, Col 22, line 65, claim 7, a processor); and 
one or more computer-readable media having stored instructions that are executable by the one or more processors to cause the computer system to implement a method (Wood, Col 22, line 63 – Col 23, line 2, A method…a computer program product including functionally descriptive information for directing a processor to perform the credential obtaining, the authenticating, and the session context updating, the computer program product encoded by or transmitted in at least one computer readable medium) for dynamically controlling access to computer resources accessible to the system and for dynamically determining when new credential information is needed for granting access to the computer resources in a previously established and authorized user session (Wood, Col 2, lines 50-59, An entity (e.g., a user or an application) may initially log-on with a credential suitable for one or more resources in an initial resource set, but then require access to resource requiring authentication at higher trust level. In such case, the log-on service allows additional credentials to be provided to authenticate at the higher trust level. Similarly, credentials may be downgraded in some configurations when no longer required. The log-on service allows upgrading and/or downgrading without loss of session continuity; also see Fig. 2, 201 receive access request from client entity, 202 create session, 203 sufficiently authorized, Yes to 205 stream response and back to client entity or No to 210 for obtain new credential (as dynamically controlling access and determining when new credential information is needed based on every access request received)), the method comprising: 
establishing a user session between a user and the system based on receiving user credentials that are required to establish the user session for one or more requested computer resources (Wood, Col 2, lines 8-10, users are confronted with multiple identifiers and passwords for various systems, resources or levels of access;  Col 3, lines 56-64, a secure information system includes plural information resources hosted on one or more servers coupled via a communication network to a client entity and a log-on service common to the plural information resources. The information resources have individualized authentication requirements. The common log-on service obtains a first credential for the client entity, authenticates the client entity thereby, and establishes a session having a first authentication level commensurate with authentication requirements of at least one of the information resources); 
providing the user access to the requested computer resources based on the user credentials (Wood, Col 4, lines 5-7, an access management system provides a single sign-on for sessions that potentially include access to plural information resources having differing security requirements; Col 6, lines 7-14, provides a single sign-on interface for access to enterprise applications and/or resources 190. In an exemplary embodiment, security requirements are expressed in terms of trust levels and login component 120 obtains login credentials for an entity requesting access to one of the enterprise applications and/or resources 190; also see Col 13, lines 23-25, proxies the requested access (20, 21) to information resource 191 and streams (22) results back to login component 120); 
detecting a change in conditions associated with the user session (Wood, Col 15, lines 30-44, after a first access, the identity of an entity accessing resources controlled by the security architecture will be authenticated to a trust level sufficient for that access. Depending on the trust level requirements of a subsequent access and, in some configurations, depending on the current trust level mapping rules and environment information, the level of trust associated with a current session (e.g., as evidenced by current session credentials) may or may not be sufficient for the subsequent access; lines 52-58, current session credentials may be insufficient (1) because the identity of the requesting client has not yet been authenticated (e.g., in a first access situation), (2) because of a higher trust level requirement for the requested access, or (3) because of a change in mapping rules or environment that causes a previously sufficient credential no longer be sufficient for a particular trust level (as a change in conditions associated with the user session)); 
based on the detected change in conditions and subsequent to establishing the user session, dynamically determining whether a new set of user credentials is required to authorize and provide continued access to the computer resources (Wood, Col 13, line 28, session continuity is facilitated; Col 15, lines 30-44, after a first access (as subsequent to establishing the user session), the identity of an entity accessing resources controlled by the security architecture will be authenticated to a trust level sufficient for that access. Depending on the trust level requirements of a subsequent access and, in some configurations, depending on the current trust level mapping rules and environment information, the level of trust associated with a current session (e.g., as evidenced by current session credentials) may not be sufficient for the subsequent access; Col 14, lines 2-20, determine whether previously authenticated credentials are sufficient for the requested access. As described above, authorization component 140 may be queried using session credentials and an identifier for the requested resource to determine sufficiency of previously authenticated credentials…Depending on the information resource to which access is requested, and in some configurations depending on current session environment information, access request 1A may or may not have associated previously authenticated credentials sufficient to support the requested access. In the case of an access request 1A having a trust level requirement commensurate with previously obtained and authenticated credentials (i.e., an access request for which no additional credentials need be obtained via login component 120), the access request is proxied (20) and results (21) are streamed directly (23A) back to browser 170; also see Col 2, lines 50-59, An entity (e.g., a user or an application) may initially log-on with a credential suitable for one or more resources…the log-on service allows additional credentials to be provided to authenticate at the higher trust level. Similarly, credentials may be downgraded in some configurations when no longer required. The log-on service allows upgrading and/or downgrading without loss of session continuity (as provide continued access); and 
upon failing to determine new credentials are required, continuing to provide access to the computer resources or alternatively, upon determine new credentials are required based on the change in conditions, requesting the new credentials from the user (Wood, Col 14, lines 35-52, previously obtained and authenticated login credentials may be insufficient for the trust level requirement associated with requested access 1A… In the case of insufficient credentials, a REDIRECT response is supplied and gatekeeper/entry handler component 110 again redirects (5) browser 170 to login component 120. Additional login credentials are obtained as described above with reference to initial credentials. Upon successful authentication, access request is proxied (20) and results (21) are streamed (23A) back to browser 170; also see Col 15, lines 57-63, a previously sufficient credential no longer be sufficient for a particular trust level. Whatever the reason for the insufficiency, a request corresponding to a session and client entity that is insufficiently authenticated, and that is therefore not authorized, is passed to a facility for obtaining credentials of a type that, if authenticated, will support the required trust level; Col 18, lines 27-33, If an exception is thrown due to insufficient authorization…a login credential gathering process is initiated. Based on the required trust level and on rules that encode the sufficiency of authentication schemes, a login credential is obtained from user).

As per claim 6, Wood teaches the invention according to claim 1 above. Wood further teaches wherein the change in conditions comprises a change in a machine learning model or risk profile associated with a particular user or computer resource (Wood, Col 5, lines 55-58, Individual information resources typically have differing security requirements. In addition, individual types of access to a single information resource may have differing security requirements; Col 15, lines 30-44, after a first access, the identity of an entity accessing resources controlled by the security architecture will be authenticated to a trust level sufficient for that access. Depending on the trust level requirements of a subsequent access and, in some  lines 52-58, current session credentials may be insufficient (1) because the identity of the requesting client has not yet been authenticated (e.g., in a first access situation), (2) because of a higher trust level requirement for the requested access, or (3) because of a change in mapping rules or environment that causes a previously sufficient credential no longer be sufficient for a particular trust level (as change in conditions with computer resource due to higher security requirement); also see Col 5, lines 56 to Col 6, line 5, individual types of access to a single information resource…information resource 193 may include functions for supply chain…supply chain functions may require a higher level of security).

As per claim 7, Wood teaches the invention according to claim 1 above. Wood further teaches wherein the change in conditions comprises a change other than a detected period of inactivity or a new request for a particular resource or type of resource (Wood, Col 15, lines 30-44, after a first access, the identity of an entity accessing resources controlled by the security architecture will be authenticated to a trust level sufficient for that access. Depending on the trust level requirements of a subsequent access (as new request) and, in some configurations, depending on the current trust level mapping rules and environment information, the level of trust associated with a current session (e.g., as evidenced by current session credentials) may or may not be sufficient for the subsequent access; lines 52-58, current session because the identity of the requesting client has not yet been authenticated (e.g., in a first access situation), (2) because of a higher trust level requirement for the requested access, (as change in conditions with new request for a particular resource) or (3) because of a change in mapping rules or environment that causes a previously sufficient credential no longer be sufficient for a particular trust level; also see Col 5, lines 56 to Col 6, line 5, individual types of access to a single information resource…information resource 193 may include functions for supply chain…supply chain functions may require a higher level of security).

As per claim 8, Wood teaches the invention according to claim 1 above. Wood further teaches wherein the method includes requesting the new credentials from the user and receiving the new credentials from the user (Wood, Col 15, lines 57-63, a previously sufficient credential no longer be sufficient for a particular trust level. Whatever the reason for the insufficiency, a request corresponding to a session and client entity that is insufficiently authenticated, and that is therefore not authorized, is passed to a facility for obtaining credentials of a type that, if authenticated, will support the required trust level; Col 18, lines 27-33, If an exception is thrown due to insufficient authorization…a login credential gathering process is initiated. Based on the required trust level and on rules that encode the sufficiency of authentication schemes, a login credential is obtained from user).

As per claim 9, Wood teaches the invention according to claim 8 above. Wood further teaches wherein the new credentials include at least one credential that was not previously provided by the user to the system for establishing the session (Wood, Col 15, lines 57-63, a previously sufficient credential no longer be sufficient for a particular trust level. Whatever the reason for the insufficiency, a request corresponding to a session and client entity that is insufficiently authenticated, and that is therefore not authorized, is passed to a facility for obtaining credentials of a type that, if authenticated, will support the required trust level; Col 18, lines 27-33, If an exception is thrown due to insufficient authorization…a login credential gathering process is initiated. Based on the required trust level and on rules that encode the sufficiency of authentication schemes, a login credential is obtained from user [Examiner noted: the new credential must include at least one credential that was not previously provided since the older credential is not sufficient]).

As per claim 16, Wood teaches the invention according to claim 1 above. Wood further teaches wherein the change in the dynamic condition comprises a change in a frequency or magnitude of the requested computer resources (Wood, Col 5, lines 55-58, Individual information resources typically have differing security requirements (as magnitude). In addition, individual types of access to a single information resource may have differing security requirements; Col 15, lines 30-44, after a first access, the identity of an entity accessing resources controlled by the security architecture will be authenticated to a trust level sufficient for that access. Depending on the trust level requirements of a subsequent access and, in some configurations, depending on the current trust level mapping rules and environment information, the level of trust associated with a current session (e.g., as evidenced by current session  lines 52-58, current session credentials may be insufficient (1) because the identity of the requesting client has not yet been authenticated (e.g., in a first access situation), (2) because of a higher trust level requirement for the requested access, or (3) because of a change in mapping rules or environment that causes a previously sufficient credential no longer be sufficient for a particular trust level (as change in conditions with computer resource due to higher security requirement); also see Col 5, lines 56 to Col 6, line 5, individual types of access to a single information resource…information resource 193 may include functions for supply chain…supply chain functions may require a higher level of security).

As per claim 18, Wood teaches the invention according to claim 1 above. Wood further teaches receiving the new credentials from the user and wherein the new credentials include at least one credential that was not previously received by the user prior to the determination of whether the new credentials are required. (Wood, Col 15, lines 57-63, a previously sufficient credential no longer be sufficient for a particular trust level. Whatever the reason for the insufficiency, a request corresponding to a session and client entity that is insufficiently authenticated, and that is therefore not authorized, is passed to a facility for obtaining credentials of a type that, if authenticated, will support the required trust level; Col 18, lines 27-33, If an exception is thrown due to insufficient authorization…a login credential gathering process is initiated. Based on the required trust level and on rules that encode the sufficiency of authentication schemes, a login credential is obtained from user [Examiner noted: the 

As per claim 19, Wood teaches the invention according to claim 18 above. Wood further teach wherein the new credentials include at least a biometric authentication credential (Wood, Col 19, lines 3-6, Specific login credentials, e.g., a password…results of a biometric process).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wood, as applied to claim 1 above, and in view of Archer et al. (US. Pub. 2011/0289564 A1).
As per claim 2, Wood teaches the invention according to claim 1 above.  Wood teaches maintaining session state for the user session during the determination of whether the new set of user credentials is required (Wood, Col 14, lines 2-20, determine whether previously authenticated credentials are sufficient for the requested access. As described above, authorization component 140 may be queried using session credentials and an identifier for the requested resource to determine sufficiency of previously authenticated credentials…Depending on the information resource to which access is requested, and in some configurations depending on current session environment information, access request 1A may or may not have associated previously authenticated credentials sufficient to support the requested access. In the case of an access request 1A having a trust level requirement commensurate with previously obtained and authenticated credentials (i.e., an access request for which no additional credentials need be obtained via login component 120), the access request is proxied (20) and results (21) are streamed directly (23A) back to browser 170; also see Col 2, lines 50-59, An entity (e.g., a user or an application) may initially log-on with a credential suitable for one or more resources…the log-on service allows additional credentials to be provided to authenticate at the higher trust level. Similarly, credentials may be downgraded in some configurations when no longer required. The log-on service allows upgrading and/or downgrading without loss of session continuity).

Wood fails to specifically teach suspending session state for the user session during the determination.

However, Archer teaches suspending session state for the user session during the determination (Archer, [0031] lines 1-6, Policy identification logic 320 may be configured to compare the received resource and user identification information and identify one or more associated security/authentication policies; [0030] lines 1-8, the triggered by a particular event or combination of events…triggering event(s) may be included within the applicable security/authentication policies or rules associated with the identified resource and user. Exemplary triggering events may include monitored events, such as the expiration of a predetermined period of time following the user stepping away from a workstation; [0058] lines 3-5, authenticated resource sessions are configured to automatically log out after a period of inactivity; [0075] lines 10-17,  a supplemental authentication or, alternatively, a "re-authentication," different from the initial authentication. This subsequent information capturing may be performed periodically, or in response to a triggering event, such as the user's departure from the vicinity of the authenticating device, etc. When the current user cannot be re-authenticated, access to the authenticated resource or application may be prevented (as suspending))

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Wood with Archer because Archer’s teaching of preventing the accessing during the determination that the user cannot be re-authenticating would have provided Wood’s system with the advantage and capability to prevent any un-authenticated accessing which improving the overall system security.

As per claim 3, Wood teaches the invention according to claim 1 above.  Wood teaches the determination of whether the new set of user credentials is required (Wood, Col 14, lines 2-20, determine whether previously authenticated credentials are sufficient for the requested access. As described above, authorization component 140 may be queried using session credentials and an identifier for the requested resource to determine sufficiency of previously authenticated credentials…Depending on the information resource to which access is requested, and in some configurations depending on current session environment information, access request 1A may or may not have associated previously authenticated credentials sufficient to support the requested access. In the case of an access request 1A having a trust level requirement commensurate with previously obtained and authenticated credentials (i.e., an access request for which no additional credentials need be obtained via login component 120), the access request is proxied (20) and results (21) are streamed directly (23A) back to browser 170; also see Col 2, lines 50-59, An entity (e.g., a user or an application) may initially log-on with a credential suitable for one or more resources…the log-on service allows additional credentials to be provided to authenticate at the higher trust level. Similarly, credentials may be downgraded in some configurations when no longer required. The log-on service allows upgrading and/or downgrading without loss of session continuity).

Wood fails to specifically teach terminating the user session during the determination.

However, Archer teaches terminating the user session during the determination (Archer, [0031] lines 1-6, Policy identification logic 320 may be configured to compare the received resource and user identification information and triggered by a particular event or combination of events…triggering event(s) may be included within the applicable security/authentication policies or rules associated with the identified resource and user. Exemplary triggering events may include monitored events, such as the expiration of a predetermined period of time following the user stepping away from a workstation; [0058] lines 3-5, authenticated resource sessions are configured to automatically log out after a period of inactivity; [0075] lines 10-17,  a supplemental authentication or, alternatively, a "re-authentication," different from the initial authentication. This subsequent information capturing may be performed periodically, or in response to a triggering event, such as the user's departure from the vicinity of the authenticating device, etc. When the current user cannot be re-authenticated, access to the authenticated resource or application may be prevented (as terminating)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Wood with Archer because Archer’s teaching of terminating the accessing during the determination that the user cannot be re-authenticating would have provided Wood’s system with the advantage and capability to prevent any un-authenticated accessing which improving the overall system security.

As per claim 4, Wood teaches the invention according to claim 1 above.  Wood fails to specifically teach wherein the change in conditions comprises a detected change in user behavior relative to a stored user profile.

However, Archer teaches wherein the change in conditions comprises a detected change in user behavior relative to a stored user profile (Archer, [0053] lines 1-7, monitored state authentication application 300 may maintain a log or listing of users and accessed applications/resources. As described above, monitored state authentication application 300 may track user accesses across different locations or networks to facilitate identification of incongruous concurrent accesses by a same user; [0055] lines 1-15, The monitored state information may be obtained periodically, or upon occurrence of particular triggering events. For example, continuing with the facial recognition example, monitored state authentication service 530 may determine when a user steps away from network device 105. In such instances, monitored state authentication service 530 may capture monitored state information upon a return of a user. The monitored state information is then transmitted to monitored state authentication application 300 for comparison to the use state information previously captured. When the two items of information (e.g., the use state information and the monitored state information) do not match, monitored state authentication service 530 may receive a notification from monitored state authentication application 530 indicated that user authentication cannot be established).



As per claim 5, Wood teaches the invention according to claim 1 above.  Wood fails to specifically teach wherein the change in conditions comprises a change in user location.

However, Archer teaches wherein the change in conditions comprises a change in user location (Archer, [0053] lines 1-7, monitored state authentication application 300 may maintain a log or listing of users and accessed applications/resources. As described above, monitored state authentication application 300 may track user accesses across different locations or networks to facilitate identification of incongruous concurrent accesses by a same user; [0075] lines 11-17, "re-authentication," different from the initial authentication. This subsequent information capturing may be performed periodically, or in response to a triggering event, such as the user's departure from the vicinity of the authenticating device, etc. When the current user cannot be re-authenticated, access to the authenticated resource or application may be prevented).

. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wood, as applied to claim 9 above, and further in view of Li et al. (US. Pub. 2021/0092112 A1).

As per claim 10, Wood teaches the invention according to claim 1 above. Wood fails to specifically teach wherein the new credentials include multi- factor authentication credentials provided through at least two different devices.

However, Li teaches wherein the new credentials include multi-factor authentication credentials provided through at least two different devices (Li, Claim 3, lines 7-19, the second request includes a requirement for the user to provide the multi-factor authentication using a computing device of the plurality of computing devices that is a different computing device from the first computing device… a first input from the user that includes the multi-factor authentication; determining, by one or using the different computing device; also see [0032])

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Wood with Li because Li’s teaching of multi-factor authentication credentials would have provided Wood’s system with the advantage and capability to further increasing the authentication level which improving the system security.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wood and Li, as applied to claim 10 above, and further in view of Berrington et al. (US. Pub. 2021/0035116 A1).

As per claim 11, Wood and Li teach the invention according to claim 10 above. Wood and Li fail to specifically teach wherein the new credentials include at least one credential provided by an entity other than the user.

	However, Berrington teaches wherein the new credentials include at least one credential provided by an entity other than the user (Berrington, [0083] lines 1-17, The platform may manage user activity through a profile system. As such, when the user first accesses the platform, or prior to the user attempting to access the platform, a user profile may be created by the user. Upon user profile creation, an email address unique authentication code, which may be required to prompt the setup of the multi-factor authentication process. In an exemplary embodiment, the multi-factor authentication process may be governed by an external application, and the user may be presented with a quick response (QR) code and backup codes to link to an authentication application of the user's choice. Alternatively, the user may be able to set up multi-factor authentication directly in the platform, which may be any form of multi-factor authentication such as biometric authentication, dongle (as entity other than the user) or security key-based authentication, and so forth).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Wood and Li with Berrington because Berrington’s teaching of multi-factor authentication from different device (dongle) other than the user would have provided Wood and Li’s system with the advantage and capability to improving the system security.


Claims 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US Patent. 6,609,198 B1) in view of Archer et al. (US. Pub. 2011/0289564 A1).

As per claim 12, Wood teaches the invention substantially as claimed including A method for dynamically controlling access to computer resources accessible to a computing system and for dynamically determining when new credential information is needed for granting access to the computer resources in a previously established and authorized user session between a user and the computing system (Wood, Col 2, lines 50-59, An entity (e.g., a user or an application) may initially log-on with a credential suitable for one or more resources in an initial resource set, but then require access to resource requiring authentication at higher trust level. In such case, the log-on service allows additional credentials to be provided to authenticate at the higher trust level. Similarly, credentials may be downgraded in some configurations when no longer required. The log-on service allows upgrading and/or downgrading without loss of session continuity; also see Fig. 2, 201 receive access request from client entity, 202 create session, 203 sufficiently authorized, Yes to 205 stream response and back to client entity or No to 210 for obtain new credential (as dynamically controlling access and determining when new credential information is needed based on every access request received; Col 3, lines 20-27)), the method comprising: 
establishing a user session between the user and the system based on a set of identified conditions (Wood, Col 2, lines 8-10, users are confronted with multiple identifiers and passwords for various systems, resources or levels of access; Col 3, lines 56-64, a secure information system includes plural information resources hosted on one or more servers coupled via a communication network to a client entity and a log-on service common to the plural information resources. The information resources have individualized authentication requirements. The common log-on service obtains a first credential for the client entity, authenticates the client entity thereby, and establishes a session having a first authentication level commensurate with authentication requirements of at least one of the information resources; Col 5, line 60 Col 6 line 15, information resource 192 includes an order processing system for an eCommerce site. Information resource 193 may include functions for supply chain interactions such as access to inventory information or current selling price information. …supply chain functions may require a higher level of security (as set of identified conditions (level of security). Order status functions of the order processing system may require a mid-level of security…provides a single sign-on interface for access to enterprise applications and/or resources 190. In an exemplary embodiment, security requirements are expressed in terms of trust levels and login component 120 obtains login credentials for an entity requesting access to one of the enterprise applications and/or resources 190);
receiving a request for one or more requested computer resources during the session (Wood, Col 15, lines 30-44, after a first access, the identity of an entity accessing resources controlled by the security architecture will be authenticated to a trust level sufficient for that access…a subsequent access; Col 13, lines 28-29, session continuity is facilitated (as during the session) by supplying a session token to browser; line 34-35, Browser 170 supplies the cookie (and the session token) with subsequent access requests based on a correspondence between the tag and the requested resource; Fig. 2, 201 receive access request (as subsequent request)); 
granting the request in the session based on receiving user credentials that are associated with a policy for granting user access to the requested computer resources (Wood, Abstract, lines 10-14, Once credentials have been a given trust level, access is granted, without the need for further credentials and authentication, to information resources for which the authenticated trust level is sufficient; Col 5, lines 53-64, allows, redirects or refuses access requests in accordance with a security policy. Individual information resources typically have differing security requirements. In addition, individual types of access to a single information resource may have differing security requirements. Nonetheless, a given level of security may be sufficient for more than one of the information services or access types); 
detecting a change to a dynamic condition associated with the user session (Wood, Col 15, lines 30-44, after a first access, the identity of an entity accessing resources controlled by the security architecture will be authenticated to a trust level sufficient for that access. Depending on the trust level requirements of a subsequent access and, in some configurations, depending on the current trust level mapping rules and environment information, the level of trust associated with a current session (e.g., as evidenced by current session credentials) may or may not be sufficient for the subsequent access; lines 52-58, current session credentials may be insufficient (1) because the identity of the requesting client has not yet been authenticated (e.g., in a first access situation), (2) because of a higher trust level requirement for the requested access, or (3) because of a change in mapping rules or environment that causes a previously sufficient credential no longer be sufficient for a particular trust level (as a change in dynamic conditions associated with the user session)); 
based on the detected change and subsequent to establishing the user session and granting the request for the requested computer resources, dynamically determining whether a new set of user credentials is required to authorize and to continue granting access to the requested computer resources (Wood, Col 13, line 28, session continuity is facilitated; Col 15, lines 30-44, after a first access (as subsequent to establishing the user session), the identity of an entity accessing resources controlled by the security architecture will be authenticated to a trust level sufficient for that access. Depending on the trust level requirements of a subsequent access and, in some configurations, depending on the current trust level mapping rules and environment information, the level of trust associated with a current session (e.g., as evidenced by current session credentials) may or may not be sufficient for the subsequent access; Col 14, lines 2-20, determine whether previously authenticated credentials are sufficient for the requested access. As described above, authorization component 140 may be queried using session credentials and an identifier for the requested resource to determine sufficiency of previously authenticated credentials…Depending on the information resource to which access is requested, and in some configurations depending on current session environment information, access request 1A may or may not have associated previously authenticated credentials sufficient to support the requested access. In the case of an access request 1A having a trust level requirement commensurate with previously obtained and authenticated credentials (i.e., an access request for which no additional credentials need be obtained via login component 120), the access request is proxied (20) and results (21) are streamed directly (23A) back to browser 170; also see Col 2, lines 50-59, An entity (e.g., a user or an application) may initially log-on with a credential suitable for one or more resources…the log-on service allows additional credentials to be provided to authenticate at the higher trust level. Similarly, credentials may be downgraded in some configurations when no longer required. The log-on service allows upgrading and/or downgrading without loss of session continuity (as provide continued access); and 
upon failing to determine new credentials are required, continuing to provide access to the computer resources or alternatively, upon determine new credentials are required based on the change in conditions, requesting the new credentials from the user (Wood, Col 14, lines 35-52, previously obtained and authenticated login credentials may be insufficient for the trust level requirement associated with requested access 1A… In the case of insufficient credentials, a REDIRECT response is supplied and gatekeeper/entry handler component 110 again redirects (5) browser 170 to login component 120. Additional login credentials are obtained as described above with reference to initial credentials. Upon successful authentication, access request is proxied (20) and results (21) are streamed (23A) back to browser 170; also see Col 15, lines 57-63, a previously sufficient credential no longer be sufficient for a particular trust level. Whatever the reason for the insufficiency, a request corresponding to a session and client entity that is insufficiently authenticated, and that is therefore not authorized, is passed to a facility for obtaining credentials of a type that, if authenticated, will support the required trust level; Col 18, lines 27-33, If an exception is thrown due to insufficient authorization…a login credential gathering process is initiated. Based on the required trust level and on rules that encode the sufficiency of authentication schemes, a login credential is obtained from user).

while terminating or suspending the granted access to the requested computer resources upon failing to determine new credentials are required or determine new credentials are required.

However, Archer teaches while terminating or suspending the granted access to the requested computer resources, upon failing to determine new credentials are required or determine new credentials are required (Archer, [0031] lines 1-6, Policy identification logic 320 may be configured to compare the received resource and user identification information and identify one or more associated security/authentication policies; [0030] lines 1-8, the retrieval of (or request for) monitored state information may be triggered by a particular event or combination of events…triggering event(s) may be included within the applicable security/authentication policies or rules associated with the identified resource and user. Exemplary triggering events may include monitored events, such as the expiration of a predetermined period of time following the user stepping away from a workstation; [0058] lines 3-5, authenticated resource sessions are configured to automatically log out after a period of inactivity; [0075] lines 10-17,  a supplemental authentication or, alternatively, a "re-authentication," different from the initial authentication. This subsequent information capturing may be performed periodically, or in response to a triggering event, such as the user's departure from the vicinity of the authenticating device, etc. When the current user cannot be re-authenticated, access to the authenticated resource or application may be prevented [Examiner noted: while preventing/log out the authenticated access (as terminating or suspending the granted 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Wood with Archer because Archer’s teaching of preventing the accessing of previous granted authentication when the user cannot be re-authenticating would have provided Wood’s system with the advantage and capability to prevent any un-authenticated accessing which improving the overall system security.

As per claim 13, Wood and Archer teach the invention according to claim 12 above. Wood teaches maintaining session state for the user session during the determination of whether the new set of user credentials is required (Wood, Col 14, lines 2-20, determine whether previously authenticated credentials are sufficient for the requested access. As described above, authorization component 140 may be queried using session credentials and an identifier for the requested resource to determine sufficiency of previously authenticated credentials…Depending on the information resource to which access is requested, and in some configurations depending on current session environment information, access request 1A may or may not have associated previously authenticated credentials sufficient to support the requested access. In the case of an access request 1A having a trust level requirement commensurate with previously obtained and authenticated credentials (i.e., an access request for which no additional credentials need be obtained via login component 120), additional credentials to be provided to authenticate at the higher trust level. Similarly, credentials may be downgraded in some configurations when no longer required. The log-on service allows upgrading and/or downgrading without loss of session continuity). In addition, Archer teaches suspending session state for the user session during the determination (Archer, [0031] lines 1-6, Policy identification logic 320 may be configured to compare the received resource and user identification information and identify one or more associated security/authentication policies; [0030] lines 1-8, the retrieval of (or request for) monitored state information may be triggered by a particular event or combination of events…triggering event(s) may be included within the applicable security/authentication policies or rules associated with the identified resource and user. Exemplary triggering events may include monitored events, such as the expiration of a predetermined period of time following the user stepping away from a workstation; [0058] lines 3-5, authenticated resource sessions are configured to automatically log out after a period of inactivity; [0075] lines 10-17,  a supplemental authentication or, alternatively, a "re-authentication," different from the initial authentication. This subsequent information capturing may be performed periodically, or in response to a triggering event, such as the user's departure from the vicinity of the authenticating device, etc. When the current user cannot be re-authenticated, access to the authenticated resource or application may be prevented (as suspending))

As per claim 14, Wood and Archer teaches the invention according to claim 12 above. Wood teaches the determination of whether the new set of user credentials is required (Wood, Col 14, lines 2-20, determine whether previously authenticated credentials are sufficient for the requested access. As described above, authorization component 140 may be queried using session credentials and an identifier for the requested resource to determine sufficiency of previously authenticated credentials…Depending on the information resource to which access is requested, and in some configurations depending on current session environment information, access request 1A may or may not have associated previously authenticated credentials sufficient to support the requested access. In the case of an access request 1A having a trust level requirement commensurate with previously obtained and authenticated credentials (i.e., an access request for which no additional credentials need be obtained via login component 120), the access request is proxied (20) and results (21) are streamed directly (23A) back to browser 170; also see Col 2, lines 50-59, An entity (e.g., a user or an application) may initially log-on with a credential suitable for one or more resources…the log-on service allows additional credentials to be provided to authenticate at the higher trust level. Similarly, credentials may be downgraded in some configurations when no longer required. The log-on service allows upgrading and/or downgrading without loss of session continuity). In addition, Archer teaches terminating the user session during the determination (Archer, [0031] lines 1-6, Policy identification logic 320 may be configured to compare the received resource and user identification information and identify one or more associated triggered by a particular event or combination of events…triggering event(s) may be included within the applicable security/authentication policies or rules associated with the identified resource and user. Exemplary triggering events may include monitored events, such as the expiration of a predetermined period of time following the user stepping away from a workstation; [0058] lines 3-5, authenticated resource sessions are configured to automatically log out after a period of inactivity; [0075] lines 10-17,  a supplemental authentication or, alternatively, a "re-authentication," different from the initial authentication. This subsequent information capturing may be performed periodically, or in response to a triggering event, such as the user's departure from the vicinity of the authenticating device, etc. When the current user cannot be re-authenticated, access to the authenticated resource or application may be prevented (as terminating)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Wood with Archer because Archer’s teaching of terminating the accessing when the user cannot be re-authenticating would have provided Wood’s system with the advantage and capability to prevent any un-authenticated accessing which improving the overall system security.

As per claim 15, Wood and Archer teaches the invention according to claim 12 above. Archer further teaches wherein the change in the dynamic conditions comprises a detected change in user behavior relative to a stored user profile (Archer, [0053] lines 1-7, monitored state authentication application 300 may maintain a log or listing of users and accessed applications/resources. As described above, monitored state authentication application 300 may track user accesses across different locations or networks to facilitate identification of incongruous concurrent accesses by a same user; [0055] lines 1-15, The monitored state information may be obtained periodically, or upon occurrence of particular triggering events. For example, continuing with the facial recognition example, monitored state authentication service 530 may determine when a user steps away from network device 105. In such instances, monitored state authentication service 530 may capture monitored state information upon a return of a user. The monitored state information is then transmitted to monitored state authentication application 300 for comparison to the use state information previously captured. When the two items of information (e.g., the use state information and the monitored state information) do not match, monitored state authentication service 530 may receive a notification from monitored state authentication application 530 indicated that user authentication cannot be established).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Wood with Archer because Archer’s teaching of re-authenticating based on the detection of the user behavior change would have provided Wood’s system with the advantage and capability to prevent unauthenticated access when the user is away from the device which improving the system security. 

As per claim 20, it is a computer-readable hardware storage device claim of claim 12 above. Therefore, it is rejected for the same reason as claim 12 above. In addition, Wood further teaches suspending the granted access to the requested computer resources, while requesting and waiting for the new credentials, while maintaining session state for the user session (Wood, Col 13, line 28, session continuity is facilitated; Col 15, lines 30-44, after a first access, the identity of an entity accessing resources controlled by the security architecture will be authenticated to a trust level sufficient for that access. Depending on the trust level requirements of a subsequent access and, in some configurations, depending on the current trust level mapping rules and environment information, the level of trust associated with a current session (e.g., as evidenced by current session credentials) may or may not be sufficient for the subsequent access (as suspending the previous granted access, since the new request need higher level); Col 14, lines 2-20, determine whether previously authenticated credentials are sufficient for the requested access. As described above, authorization component 140 may be queried using session credentials and an identifier for the requested resource to determine sufficiency of previously authenticated credentials…Depending on the information resource to which access is requested, and in some configurations depending on current session environment information, access request 1A may or may not have associated previously authenticated credentials sufficient to support the requested access…the log-on service allows additional credentials to be provided to authenticate at the higher trust level. Similarly, credentials may be downgraded in some configurations when no longer required. The log-on without loss of session continuity (as while maintaining session state); and 
obtaining the new credentials and unsuspending the granted access to the requested computer resources (Wood, Col 15, lines 57-63, a previously sufficient credential no longer be sufficient for a particular trust level. Whatever the reason for the insufficiency, a request corresponding to a session and client entity that is insufficiently authenticated, and that is therefore not authorized, is passed to a facility for obtaining credentials of a type that, if authenticated, will support the required trust level; Col 18, lines 27-33, If an exception is thrown due to insufficient authorization…a login credential gathering process is initiated. Based on the required trust level and on rules that encode the sufficiency of authentication schemes, a login credential is obtained from user; also see Fig. 2, 203 no, 206 to 210 and 213 to 205 stream response (as unsupending the granted access to the requested computer resource since additional credentials are provided)).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wood, as applied to claim 1 above, and further in view of Nadkarni (US Pub. 2016/0119379 A1).

As per claim 17, Wood teaches the invention according to claim 1 above. Wood fails to specifically teach wherein the change in the dynamic condition comprises an updated malware definition.

However, Nadkarni teaches wherein the change in the dynamic condition comprises an updated malware definition (Nadkarni, [0042] lines 1-6, network elements may have independent access to security data only by way of their own independent analysis and observation, and via scheduled definition updates, which may come, for example, on a weekly basis as updated malware definition; also see [0016] lines 2-7, a user is not simply granted access to a resource en grosse, or conversely denied access to the resource en grosse, but rather a set of highly granular policies can be defined for each resource based on the user's context and strength of authentication).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Wood with Nadkarni because Nadkarni’s teaching of updating the malware definition would have provided Wood’s system with the advantage and capability to increase the security level which preventing any potential system failure due to the malware and improving the system stability reliability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954.  The examiner can normally be reached on M-F 9:00-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        




/Z.X./Examiner, Art Unit 2195